DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 6/18/2021 is acknowledged.  Claims 1-22 are cancelled.  Claims 23-30 are pending and are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is rendered indefinite by the phrase “the sequence “GLY-X-C,””.  In the art, there are two ways to abbreviate amino acids. One-letter abbreviations are capitalized.  In three-letter abbreviations, the first letter is upper-case and the others are lower case.  As such, “GLY” appears to be a three amino acid sequence of glycine, leucine, and tyrosine.  On the other hand, applicant may have intended to be referring only to Gly, which would just be glycine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvestre et al (Mol. Microbiol., 45:169-178, 2002).
The instant claims are drawn to methods of identifying an N-terminal signal sequence that is capable of targeting a protein to a spore surface of an endospore-forming bacterium, comprising: screening a genome of the endospore-forming bacterium for at least one open reading frame which encodes a protein having multiple collagen-like triplet repeats having the sequence "GLY-X-X," wherein "X" represents "any amino acid"; and determining that at least one of the proteins identified in the screening step localizes to the spore surface of the endospore-forming bacterium by microscopy or experimentally.
Sylvestre et al disclose a method where the B. anthracis genome was screened to find an ORF that is 1170 nucleotides long and which encodes a protein called BclA, which has multiple collagen-like triplet repeats with the sequence Gly-x-x (see page 171).  BclA was shown to be present on the spore surface by transmission electron microscopy (see Figure 2).  BclA is known to be a hair-like structure that is proteolytically resistant.  

Claims 23-24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (US Patent 9,132,175, 2015).
The instant claims are drawn to methods of identifying an N-terminal signal sequence that is capable of targeting a protein to a spore surface of an endospore-forming bacterium, comprising: screening a genome of the endospore-forming bacterium for at least one open reading frame which encodes a protein having multiple collagen-like triplet repeats having the sequence "GLY-X-X," wherein "X" represents "any amino acid"; and determining that at least one of the proteins identified in the screening step localizes to the spore surface of the endospore-forming bacterium by microscopy or experimentally.
Stewart et al disclose methods where the BclA protein of B. anthracis was examined and tested using microscopy to determine that it localizes to the spore surface (see column 24, lines 46-65 and column 25, lines 46-55).  BclA contains multiple collagen-like triplet repeats with the sequence Gly-x-x and is known to be a hair-like structure that is proteolytically resistant.  Additionally, Stewart et al created a fusion protein using the N-terminal sequence of BclA and GFP in order to express the fusion protein on the spore surface (see column 25, lines 30-55).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645